DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/17/22 regarding new claims 22-24 have been fully considered but they are not persuasive.  Applicant asserts that Englert teaches that its edge 4 is covered by the decorative element (i.e. the light blocking film).  However, Englert teaches that the decorative element need not cover its edge 4 (para. 24) and specifically teaches that the distance between the light source and the cover is substantially shorter than the distance to the edge to account for gaps or absence of the decorative element on the edge (paras. 6, 27).  Based on Englert’s teachings the distance between the light source and the edge is indeed a criticality, contrary to Applicant’s assertions (see Englert, paras. 6, 27, 28, noting that the distance is essential to ensure light does not leak past a gap or other leakage point on the edge due to manufacturing tolerances).
Applicant also asserts that the “substantially shorter” distance taught by Englert would lead one of ordinary skill in the art to believe that it means the distance between the light source and the edge is one and a half times greater than the distance between the light source and the top, based on Englert’s disclosure.  However, Englert does not provide any explicit teachings in regards to the distance.  Applicant’s assertion appears to be based on Englert’s schematic drawings, which cannot be regarded as drawn to scale or limiting its disclosure, particularly since Englert does not describe its distances in limiting or further descriptive terms.  Based on the teachings of Englert, one of ordinary skill in the art would have clearly been able to use routine experimentation to configure the distances to achieve the goals of Englert to prevent light leakage, particularly in view of its guidance that the distance should be “substantially shorter.”

Response to Amendments
Amendments to the claims over the rejections of claims 1, 3-7, 11-12, 14-17, and 20-21 under 35 USC 103 set forth in the prior Office action.  Therefore, the rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100127851 by Olesen et al. in view of U.S. Patent Application Publication 20120320615 by Englert and U.S. Patent Application Publication 20150192288 by Kim et al.
As to claim 22, Olesen teaches an appliance comprising a cabinet (fig. 1); a tub 12; a door 50; a console assembly 100 (fig. 2) mounted to the door and comprising a console cover 150 with top and bottom surfaces, outer and inner edges extending between the top and bottom surfaces, the cover having a thickness between the top and bottom surfaces, and wherein the cover is formed entirely of a non-clear material that is substantially opaque (para. 21); and a plurality of light sources 112 below a bottom of the cover, wherein the console cover is formed at least in part of a non-clear material (para. 21).
Olesen teaches that the console cover is formed at least in part of a non-clear material (para. 21) but does not explicitly teach that the console cover is made of a resin.  However, one of ordinary skill in the art would have understood that resins are well-known in the art as components of appliance console covers and would produce the structure of the console cover of Olesen with its explicitly taught characteristics.  For example, Kim teaches a console cover 80 made of a resin material (fig. 3, para. 55).
Olesen does not explicitly teach that the distance between the light sources and the outer edge is at least three times greater than the thickness of the cover.  However, one of ordinary skill in the art would have recognized as obvious to make this modification to Olesen in view of Englert.  Englert teaches a generic illuminated component, similar in structure and function to the lighted display of Olesen.  The component comprises a light-guiding layer 10 (fig. 1), a light source 9, and a decorative element 5.  Structurally and functionally, the light guiding layer is equivalent to the console cover.
Englert teaches that the light-guiding layer is substantially opaque (“substantially completely absorbs and/or scatters light,” para. 6).  It teaches that an element, such as a pigment, incorporated into the layer prevents undesirable light leakage from edge regions (para. 6).  It teaches that the illuminating element is positioned such that the distance that the light travels through the top portion to the front face (i.e. through its top thickness) is substantially shorter than the distance to the outer edge, which results in the light being absorbed or scattered before it reaches the relatively long path to the edge while still being visible on the front face (paras. 6, 27).  Englert teaches that this avoids light leakage through the edge region and that its component configuration achieves this goal while being produced cost-effectively (paras. 5, 27).
One of ordinary skill in the art would have recognized as obvious to position the light source of Olesen such that the distance between the light source and the outer edge is at least three times greater than the thickness of the cover.  Englert teaches that the distance through the top portion (i.e. thickness) should be substantially shorter than the distance to the edge.  The claimed distance would have achieved predictable and expected results commensurate in scope with the teachings of Englert with a reasonable expectation of success, and one of ordinary skill in the art would have readily recognized that the claimed configuration has a thickness that is “substantially shorter” than the distance to the edge.
Olesen does not teach a light blocking film on the top surface of the console cover that defines light pass-through openings.  Olesen teaches indicia 106 as graphical elements that may be “stenciled into, inlaid in, or otherwise associated with the console cover member 150” (para. 20).  One of ordinary skill in the art would have recognized as obvious to use a light blocking film as the indicia component taught by Olesen.  Englert teaches an illuminated component for a display that may be used for an appliance (para. 7) having a light blocking film (decorative element 5, fig. 5, para. 14) attached to a top surface of a display component, the film having a plurality of light pass-through openings 6 (fig. 5, para. 25), the film not covering the outer edge of its component (see para. 24, the film does not need to extend over the outer face of the edge).  Englert teaches that the film serves the purpose of providing indicia that are to be illuminated (para. 25).  One of ordinary skill in the art would have recognized as obvious to use a light-blocking film, such as the film taught by Englert, as the indicia suggested by Olesen for its known and intended purpose that conforms to the suggestion of Olesen.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 23, one of ordinary skill in the art would have recognized as obvious to configure the distance between the light sources and the edge to be at least six times greater than the thickness of the cover for the reasons discussed above.

Allowable Subject Matter
Claims 1, 3-7, 11, 12, 14-17, 20, and 21 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in obvious combination, does not teach the claimed circuit board in combination with the other required limitations of the respective claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711